Title: To Thomas Jefferson from John Wayles Eppes, 18 April 1801
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Eppington April 18th. 1801.

Previous to receiving your last letters, I had engaged Mr. Bells Horse and his match for you at 600 dollars—I had never seen the match and relied solely on Mr. Bells representation of him as a fine match—On going to Petersburg however after Davy came down I found the Horse called a match so far inferior to Mr. Bells that I refused him altogether—Not wishing to send a single Horse I bought Doctr. Shores pair at $800 dollars as a case of necessity & after making the purchase received your last letter of the 1st. of April which from some accident or rather had taken the near route of Williamsburg—This letter contained instructions for the immediate purchase of Haxhalls Horse, with which I complied—So that you receive four horses instead of three—
My Bills for the Horses are all drawn at 90 days from the time of the respective purchases—Bells was bought on the 15th. of March—Shores on 1[2]th. of april—Haxhalls on the 16th.—So that the payments become due


Bells on the 16th. of June
$300


Shores on the 1st. of July.
800


Haxhalls on the 16 of Do.
500



$1600


These prices are excessively high and such as I can scarcely justify myself for having given—They are all however horses of fine form gentle well broke and steady—You will find Shores a first rate pair for Service—They match well both in appearance and spirit and carry themselves finely in Harness—They are not equal I think in form to Haxhalls or Bells tho’ they appear at present under every disadvantage having returned from a long journey the day before I got them—Haxhalls and Bells also are gentle and perform well in harness & Bells tho’ different in colour would appear well in harness with Shores being of the same height & having the same marks—
That they may please you is my sincere wish—In selecting them I have regarded qualities only as perhaps horses of equal figure might  have been purchased much lower—As they were intended for your own use I thought a few hundred dollars more than the real value would be well bestowed upon such as were gentle & steady.
Accept for your health & happiness the affectionate wishes of yours

Jno: W: Eppes

